Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 11/02/2021. Claim 1, 3 – 5, 12, & 14 – 15 were amended and claim 2 was cancelled in a reply filed 05/02/2022. Claims 1 & 3 – 20 have been examined and are subject to the final office action below.

Response to Arguments
The currently amended claims have obviated the previous claim interpretation under 35 USC 112(f).

Applicant’s arguments filed 05/02/2022 concerning the previous rejection under 35 USC 112(a) have been fully considered but are not persuasive. 

Applicant argues, on pp. 7 – 8, regarding claims 12 & 15, that “Support for a recognition by the Applicant that high barometric pressure, high vibrational force, high temperature, low temperature, high impact, high light intensity, high acceleration or combinations thereof may adversely affect organ quality are found throughout the Application.”

Examiner respectfully disagrees, because the instant specification merely specifies, in the cited sections below, that stored data is processed to identify correlations between various environmental conditions and the quality of the container contents when it reaches its destination, and that extreme temperatures have adverse effects on transported organs. There is no written content as to how a validated organ quality score is synthesized from the data inputs (e.g., identifiers) and real-time sensor information (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) – let alone wherein the validated organ quality score is reduced due to “high barometric pressure, high vibrational force, high temperature, low temperature, high impact, high light intensity, high acceleration or combinations thereof,” such that it is clear to a person skilled in the art that the Applicant was in possession of the claimed invention. The claims describe these steps in functional language only, without a "how," or a mechanism, for computing these values. As such, Claims 12 & 15 are rejected as failing the written description requirement.

Applicant’s arguments filed 05/02/2022 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive. 

Applicant initially argues, on pp. 9 – 10, that “Scalea does not teach or suggest, in particular, suspension of an organ “a walled organ compartment, wherein the entire surface area of the organ is in direct contact with the medium” (emphasis added).”

Examiner respectfully disagrees, and submits that it is clear, throughout the disclosure of Scalea, that the entirety of the organ is immersed in an aqueous solution. The sleeve of Scalea is porous for the explicit reason of allowing the solution to flow through the sleeve in order to preserve the organ inside – and therefore the entire surface of the organ is necessarily in direct contact with the aqueous solution. For example, Scalea, in [0049], discloses that the organ sleeve is porous to “allow the preservation fluid to permeate the fabric.” As per [0052], “a preservation fluid used to sustain the organ in a state viable for transplant can contact the organ when the organ is inside the sleeve and the sleeve is immersed in the preservation fluid,” showing that the solution is, in fact, in direct “contact” with the organ. Also see [0054], noting an “immersion sensor to ensure the sleeve with any organ inside has been immersed in the preservation fluid,” showing that the sleeve with organ are fully submerged in the solution.  Also see Fig. 1 & 2 & [0056], noting the walled container that is filled with solution and the organ within the porous sleeve. Also see [0067], [0079], [0086], & [0096], noting shipping an organ inside a “container filled with UW solution.” Therefore, throughout the disclosure of Scalea, it is clear that the entire surface area of the organ is in direct contact with the aqueous solution medium – as the porosity of the sleeve allows the organ to remain engulfed by the medium for preservation purposes.

Applicant next argues, on pg. 10, that “the Applicant teaches “a container comprising a medium for preserving the organ, a tracker for tracking the location of the organ, and a system compartment comprising a telemetric monitor for monitoring the local environment of the organ, wherein the organ is suspended in a walled organ compartment, wherein the entire surface area of the organ is in direct contact with the medium” wherein a tracker and telemetric monitor are fully integrated into a container having a system compartment and organ compartment, which is not disclosed by Scalea, which discloses its recited sleeve as a separate component from an organ transport container (see, e.g., FIGs. 1 and 2).”

Examiner respectfully disagrees, and notes that Applicant is interpreting the claims narrower than a person of ordinary skill would, under the broadest reasonable interpretation. For example, the claims do not require (or recite) “wherein a tracker and telemetric monitor are fully integrated into a container having a system compartment and organ compartment.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “wherein a tracker and telemetric monitor are fully integrated into a container having a system compartment and organ compartment”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Claim 1 recites “a system compartment comprising a telemetric monitor for monitoring the local environment of the organ,” which is disclosed by Scalea in [0055] and Fig. 3C & [0060], noting a case 120 for enclosing sensors. Claim 1 further recites “wherein the organ is suspended in a walled organ compartment,” which is disclosed by Scalea in Fig. 1 & 2 & [0056], noting the walled container that is filled with solution and the organ within the porous sleeve. Also see [0067], [0079], [0086], & [0096], noting shipping an organ inside a “container filled with UW solution.” Therefore, Scalea clearly discloses a sensor compartment as well as a compartment for holding the medium and organ, and the 103 rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 13 & 15 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 12 & 15 recite the limitation “synthesize a validated organ quality score from the data inputs and real-time information… wherein high barometric pressure, high vibrational force, high temperature, low temperature, high impact, high light intensity, high acceleration or combinations thereof reduce the validated organ quality score,” which represents claim language in scope that is not supported by the written specification. The Applicant's specification recites the following relevant passage:

Para. [0005]: “…there is a long felt need in the art for a means of ascertaining whether any adverse environmental conditions may have affected a human organ while in transit by monitoring and recording such conditions, thereby enabling transplant surgeons to better understand whether forces have been exerted upon an organ for transplant that may influence the outcome of transplants for recipients.”

Para. [0008]: “that factors at play in the distribution network may play a part in transplant recipient success rates or outcomes. Such factors may include but are not limited to the temperature, barometric pressure, vibration, acceleration, impact force, container orientation and light exposure affecting a human organ in transit. It is an object of the invention to generate a better understanding of how all such factors individually and collectively impact organ quality and patient outcomes through machine learning and statistical validation by academic experts.”

Para. [0047]: “A shipment database as illustrated in FIG. 1C comprises data on the environmental pressures exerted on organs in transit, the transportation data associated with the journeys and the outcomes for patients receiving each organ. The development of such a database enables a key objective of the present invention. The applicant has observed that environmental pressures exerted upon organs in transit - in addition to elevated CIT - may have adverse impacts on the suitability of the organs for transplantation once they reach their destinations. For example, despite the cold packaging of organs for transplant, extreme temperatures such as extreme heat as may be experienced, e.g., in the back of a box truck traveling in South Florida in the summer months, or extreme cold as may be experienced within a cargo hold of a commercial airliner traveling at 30,000 feet above sea level, may compromise the integrity of the packaged organ with respect to its suitability for transplant. Other physical pressures may also have effects.”

Para. [0053]: “Data stored in a database as so-described may be further processed in order to understand historical data trends associated with various environmental conditions, which may be useful in identifying correlations between various environmental conditions and the quality of the container contents when it reaches its destination, including, in the case of human organs, understanding the impact on patient outcomes in the receiving clinic.”

Para. [00054]: “By monitoring the environmental pressures exerted upon an asset in transit, to the extent possible and on a frequent basis, and collecting that data for multiple assets over time, a database according to certain embodiments of the present invention may be generated and analyzed for trends that allow for the rating of organs intended for transplant that may be predictive of graft success as well as the duration of recipient survival, thereby giving transplant surgeons a powerful tool to use in their decision-making processes. With the continued maturation of programmable machine learning platforms, a database can be developed that allows medical professionals to make more informed decisions with respect to how far, how long, how high, or by what means to transport an organ intended for transplant based on inputs from the donor hospital and ETAs at the transplant clinic.”

Original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349. See MPEP §2161.01(I). While the instant specification specifies that stored data is processed to identify correlations between various environmental conditions and the quality of the container contents when it reaches its destination, and that extreme temperatures have adverse effects on transported organs, there is no written content as to how a validated organ quality score is synthesized from the data inputs (e.g., identifiers) and real-time sensor information (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) – let alone wherein the validated organ quality score is reduced due to “high barometric pressure, high vibrational force, high temperature, low temperature, high impact, high light intensity, high acceleration or combinations thereof” – such that it would be clear to a person skilled in the art that the Applicant was in possession of the claimed invention. The claims describe these steps in functional language only, without a "how," or a mechanism, for computing these values. As such, Claims 12 & 15 are rejected as failing the written description requirement.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).

In addition, claims 13 & 16 – 20 depend upon claims 12 & 15 but fail to remedy the deficiencies, and therefore are rejected for inheriting the deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The terms “high barometric pressure,” “high vibrational force,” “high temperature,” “low temperature,” “high impact,” “high light intensity,” and “high acceleration” in claims 12 & 15 are relative terms which render the claims indefinite. The terms “high barometric pressure,” “high vibrational force,” “high temperature,” “low temperature,” “high impact,” “high light intensity,” and “high acceleration” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, a person of ordinary skill would not be reasonably apprised as to what degree, or threshold that must be surpassed, that would be required for the real-time measurements to be considered “high” or “low.”

In addition, claims 13 & 16 – 20 depend upon claims 12 & 15 but fail to remedy the deficiencies, and therefore are rejected under 35 U.S.C. 112(b) for inheriting the deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 3 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scalea et al. (US 20210037813 A1), in view of Kadaba (US 20070095905 A1), in view of Neves et al. (US 20170086011 A1).

As per claim 1, Scalea discloses a method for preserving the quality of a transplantable human organ in transit, the method comprising the steps of:

	• packaging the organ in a container ([0084], [0099] - [0100], organ prepared and placed in a container) comprising a medium for preserving the organ ([0049], [0052], [0054], [0056], “container is configured to hold preservation fluid”),

	• a tracker for tracking the location of the organ ([0055], “electronics includes: … geographic location (e.g., global positioning system, GPS, receiver)”; [0082], container measures “location via global positioning system (GPS) during transportation”; [0125], container provides “real time organ status and location” to a server), and

	• a system compartment comprising a telemetric monitor for monitoring the local environment of the organ ([0055] and Fig. 3C & [0060], case 120 for enclosing sensors. [0015], “temperature sensor and a vibration sensor”; [0019], “vibration sensor may be attached to the container”; [0021], “the vibration sensor may be attached to the container”), 

	• wherein the organ is suspended in a walled organ compartment, wherein the entire surface area of the organ is in direct contact with the medium ([0049], organ sleeve is porous to “allow the preservation fluid to permeate the fabric” and as per [0052], “a preservation fluid used to sustain the organ in a state viable for transplant can contact the organ when the organ is inside the sleeve and the sleeve is immersed in the preservation fluid.” Also see [0054], noting an “immersion sensor to ensure the sleeve with any organ inside has been immersed in the preservation fluid.”  Also see Fig. 1 & 2 & [0056], noting the walled container that is filled with solution and the organ within the porous sleeve. Also see [0067], [0079], [0086], & [0096], noting shipping an organ inside a “container filled with UW solution.”); 

	Regarding the following limitation, 

• transmitting data inputs comprising identifiers of the organ, tracker and telemetric monitor to a central software application tangibly stored on a nontransitory computer readable medium in network communication with a central processing unit (CPU),

Scalea, as stated above, discloses a gps tracker and telemetric monitor, and in [0025] & [0125], discloses wherein an organ identifier (“patient data indicating an electronic medical record for a transplant recipient of the anatomical organ”) is transmitted to a mobile device, along with “real time organ status and location” which are received at the mobile device via “a ground-based server,” which, as per [0128] - [0129], comprises “processor(s), software, and memory” such as “static memory (e.g., ROM, CD-ROM, etc.) for storing executable instructions.” To the extent to which Scalea does not appear to explicitly disclose transmitting identifiers of the organ, tracker and telemetric monitor to a server, Kadaba, in [0016] - [0017], [0019], & [0059] teaches transmitting identifiers of a container, product, and scanning location to a server. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “organ, tracker and telemetric monitor” of Scalea for the “container, product, and scanning location” of Kadaba. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the following limitation, 

• the central software application comprising instructions which when executed by the CPU cause the CPU to: store the data inputs in an application database,

Scalea, in [0076], discloses wherein databases are included on “hosts” (i.e., servers), which highly suggests, but does not appear to explicitly disclose storing the data inputs in an application database. However, Kadaba, in [0019] – [0020] & [0064], teaches that a server stores multiple types of data inputs in a database.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kadaba in the method of Scalea “so that a relatively complete record of the product environment data 85 affecting the product 13 over time during shipment can be obtained and stored in the computer system 22,” as evidenced by Kadaba ([0048]).

Regarding the following limitation, 

	• establish network communications between the central software application and one or more software applications selected from the group consisting of a first web service application, a geolocation application in network communication with the tracker, a telemetric monitoring application in network communication with the tracker, a predictive ground traffic application, a flight tracking application in network communication with the tracker, a weather application and a second web service application, in each case over an application programming interface (API),

Scalea, in [0083], discloses wherein the central server software application can “auto-populate the “organ transplant monitoring system,” or OTMS, as an application (“app”) accessible on any standard internet-based device (e.g., mobile phone, computer, etc.),” which is interpreted as a first web service application. As per [0125], “the status and location of accepted organs would be accessible by merely opening an application (such as the OTMS) on the user's cell phone.” Therfore, Scalea discloses establishing network communications between the central software application and a first web service application, running on a mobile device which receives the streamed real-time organ tracking and monitoring data.

To the extent to which Scalea does not appear to explicitly disclose wherein the network communications are “over an application programming interface (API),” Neves, in [0169], teaches wherein “a Central Shipping Controller server… collects the sensor data, stores the sensor data, and provides access to the data (e.g., through APIs) to the organizations (or systems or servers thereof) having interest in the data.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the API of Neves in the method of Scalea / Kadaba so that “governments, citizens, service organizations, ports, municipalities, trucking centers, train yards, etc. may all develop a better understanding of the problems to be managed and/or the services to be provided,” as evidenced by Neves ([0169]).

Regarding the following limitation, 

	• update the application database with real-time information transmitted from each of the one or more software applications, wherein the real-time information is stored in relation to the data inputs, 

Scalea, in [0125], discloses that “real time organ status and location” updates are received and stored on a server. The real time updates are transmitted from the server to mobiles devices for display as per [0080], [0083], & [0090]. 

To the extent to which Scalea does not appear to explicitly disclose wherein the updated data is stored on a database with identifiers, Kadaba, in at least [0019], teaches wherein the server comprises “a database storage unit accessible by the server for storing product environment and tracking data in association with identification data.” Rationale to combine Kadaba persists. 

Regarding the following limitation, 

	• transmit the real-time information in relation to the data inputs to one or more authenticated users over the first web service, wherein the real-time information transmitted in relation to the data inputs enables at least one authenticated user to know the location of and environmental conditions surrounding the organ and reallocate the organ from a first transportation asset to a second transportation asset,

Scalea, in [0083], discloses transmitting the real-time sensor and location information associated with the organ to “an application (“app”) accessible on any standard internet-based device (e.g., mobile phone, computer, etc.).” Also see [0125], noting providing “real time organ status and location” to a stakeholder mobile phone from the server. Therefore, a user who receives the real-time sensor and location information would be “enabled” to “know” this information for use in performing asset reallocations. (Examiner’s note: The limitation “wherein the real-time information transmitted in relation to the data inputs enables at least one authenticated user to know the location of and environmental conditions surrounding the organ and reallocate the organ from a first transportation asset to a second transportation asset” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.) 

To the extent to which Scalea does not appear to explicitly disclose wherein the users are authenticated, Neves, in [0169], teaches providing “access to the data (e.g., through APIs) to the organizations (or systems or servers thereof) having interest in the data,” and that “such access may be restricted in accordance with the security needs of the organizations.” In other words, authenticated users such as “governments, citizens, service organizations, ports, municipalities, trucking centers, train yards, etc.” are provided access to the data. Rationale to combine Neves persists.

As per claim 3, Scalea / Kadaba / Neves discloses the limitations of claim 1. Scalea further discloses:

	• wherein the system compartment and walled organ compartment are unitary ([0018], [0021], & [0074] the sensors 880 may be “attached to the container 830.” Also see [0057], noting that the container and “electronics module case 120” are attached with “a cable or port.” As per Fig. 1 & [0055], Fig. 2 & [0056], and Fig. 3B & [0058], the sensors case 120 is inside of the container during transport i.e., the case 120 and container act as a single system, which is interpreted by Examiner as “unitary.” ).

As per claim 4 – 5, Scalea / Kadaba / Neves discloses the limitations of claim 1. Scalea further discloses wherein:

	• the telemetric monitor comprises a motherboard (Fig. 3C & [0060], “circuit board s 325”), a transceiver ([0016], [0019] – [0020], [0040] – [0043], [0055], “electronics for powering or operating or receiving or transmitting data from the one or more sensors 110”), a power source ([0060] “battery”), and
	
	• an environmental sensor selected from the group consisting of pressure sensors, position sensors, vibration sensors, thermometers, impact sensors, light sensors, accelerometers, gyrometers or combinations thereof ([0015], “temperature sensor and a vibration sensor”; [0018], “temperature sensor”; [0019], “a vibration sensor”; [0021], “barometric pressure sensor”; [0060], “accelerometer”).

As per claim 6 – 7, Scalea / Kadaba / Neves discloses the limitations of claims 4 & 5. Scalea further discloses wherein:

	• the transceiver is in network communication with the tracker ([0055] & [0082], gps tracker measures location during transportation and as per [0125], transmits real time location updates.).

As per claim 8, Scalea / Kadaba / Neves discloses the limitations of claim 1. Scalea further discloses wherein:

	• the identifiers are selected from the group consisting of organ type, organ donor identification, organ donor age, organ donor gender, organ donor health condition, histocompatibility information, clamp time, organ donor hospital information, organ procurement organization (OPO) information, organ sharing network (OSN) information, organ recipient hospital information, organ recipient information and combinations thereof ([0025], metadata for the anatomical organ includes “an electronic medical record for a transplant recipient of the anatomical organ” i.e., organ recipient information.).

As per claim 9, Scalea / Kadaba / Neves discloses the limitations of claim 1. Scalea further discloses wherein the real-time information is selected from the group consisting of:

	• geolocation ([0125]), aerospace location, local weather, barometric pressure ([0021], [0070), organ position, vibrational force (Fig. 12A & [0040] FIGS. 12A-12B, [0019], [0067] – [0068]), temperature (Fig. 12B & [0040] FIGS. 12A-12B, [0016], [0023], [0060], [0074], [0080]), impact, light intensity, acceleration, organ orientation or combinations thereof.  

As per claim 10, Scalea / Kadaba / Neves discloses the limitations of claim 1. Regarding the following limitation, 

	• wherein the one or more authenticated users is selected from the group consisting of regulatory agencies, transplant centers, OPOs, OSNs, laboratories and testing facilities, couriers, airlines, unmanned aerial system (UAS) fleet managers and combinations thereof, 

Scalea, in [0125], discloses providing “real time organ status and location” to “stakeholders.” To the extent to which Scalea does not appear to explicitly disclose wherein the stakeholder can be couriers or regulatory agencies, Neves teaches wherein couriers or regulatory agencies are provided access to the data. Rationale to combine Neves persists.

As per claim 11, Scalea / Kadaba / Neves discloses the limitations of claim 1. Scalea further discloses wherein:

	• the first transportation asset is selected from the group consisting of automobiles, trains and manned aircraft (organ can be transported in “manned aircraft”), and the second transportation asset is a UAS ([0073], [0075], “transporting an anatomical organ 910 in a UAV”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scalea et al. (US 20210037813 A1), in view of Kadaba (US 20070095905 A1), in view of Neves et al. (US 20170086011 A1), in view of Phillips et al. (US 10402774 B1).

As per claim 12, Scalea / Kadaba / Neves discloses the limitations of claim 9. Regarding the following limitations, 

	• wherein the central software application causes the central processor to: transmit the data inputs to a shipment database in network communication with a machine learning application tangibly stored on a nontransitory computer readable medium; transmit the real-time information to the shipment database, 
wherein the real-time information is selected from the group consisting of barometric pressure, vibrational force, temperature, impact, light intensity, acceleration, or combinations thereof; wherein the machine learning application comprises instructions which when executed by a processor cause the processor to synthesize a validated organ quality score from the data inputs and real-time information,

Scalea in view of Kadaba discloses wherein the central processor (i.e., server) receives and stores the data inputs and real-time information in a database related to a shipped organ, and that applications are stored on a nontransitory computer readable medium, as explained in the above rejection of claim 1. Scalea further disclose wherein real-time temperature data is transmitted to the server database in at least claims 8, 23, & 25, [0016], [0022] – [0023], [0066], & [0077]. As per [0083] - [0084], [0092], & [0125], the sensor data is in real-time.  

To the extent to which Scalea does not appear to disclose wherein a machine learning application uses stored data to synthesize a validated organ quality score from the data inputs and real-time information, Phillips teaches this element. For example, see C. 1, L. 67 – C. 2, L. 4; C. 9, L. 31 – 38; and C. 10, L. 4 – 33, noting using a machine learning model to synthesize a shipped item quality score based on inputted real-time shipment sensor data. Also see C. 16, L. 4 – 23, noting that a server implements “intelligence platform 250.”). Philips further teaches:

	• wherein high barometric pressure, high vibrational force, high temperature, low temperature, high impact, high light intensity, high acceleration or combinations thereof reduce the validated organ quality score (See C. 10, L. 4 – 33, which teaches that, for a transported perishable item such as food, when the quality score is low based on a monitored temperature, the low score indicates that the item is less vulnerable to “spoiling, perishing, dying, and/or the like.” In other words, since it is old and well-known that a “low temperature” preserves perishable items such as food, this “low temperature” necessarily correlates with a low score.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machine learning application of Phillips in the method of Scalea / Kadaba / Neves with the motivation to determine if a shipped live item is vulnerable to dying or becoming unhealthy due to conditions inside or outside the package, as evidenced by Phillips (C. 10, L. 5 – 13).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scalea et al. (US 20210037813 A1), in view of Kadaba (US 20070095905 A1), in view of Neves et al. (US 20170086011 A1), in view of Phillips et al. (US 10402774 B1), in view of Felty et al. (US 20130173028 A1).

As per claim 13, Scalea / Kadaba / Neves / Phillips discloses the limitations of claim 12. To the extent to which Scalea does not disclose the following limitation Felty teaches: 

	• statistically validating the organ quality score against the data inputs and real-time information (See [0055], noting using statistical validation to compare an output of a neural network with actual results. Also see at least [0024], noting “configured to create, train, and validate virtual sensor models and/or virtual sensor network models,” and [0040] – [0041], [0044], noting validating the sensor model using stored data records.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the statistical validation of Felty in the method of Scalea / Kadaba / Neves / Phillips with the motivation to optimize a model, as evidenced by Felty ([0041]).

Claims 14 & 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalea et al. (US 20210037813 A1), in view of Kadaba (US 20070095905 A1), in view of Neves et al. (US 20170086011 A1), in view of Bebout et al. (US 20190213538 A1).

As per claim 14, Scalea discloses a system (claim 8 & [0016]), for preserving the quality of a transplantable human organ in transit, the system comprising:

• a container comprising a medium for preserving the organ ([0049], [0052], [0054], [0056], “container is configured to hold preservation fluid”),


	• a tracker for tracking the location of the organ ([0055], “electronics includes: … geographic location (e.g., global positioning system, GPS, receiver)”; [0082], container measures “location via global positioning system (GPS) during transportation”; [0125], container provides “real time organ status and location” to a server), and

• a system compartment comprising a telemetric monitor for monitoring the local environment of the organ ([0055] and Fig. 3C & [0060], case 120 for enclosing sensors. [0015], “temperature sensor and a vibration sensor”; [0019], “vibration sensor may be attached to the container”; [0021], “the vibration sensor may be attached to the container”), 

	• wherein the organ is suspended in a walled organ compartment, wherein the entire surface area of the organ is in direct contact with the medium ([0049], organ sleeve is porous to “allow the preservation fluid to permeate the fabric” and as per [0052], “a preservation fluid used to sustain the organ in a state viable for transplant can contact the organ when the organ is inside the sleeve and the sleeve is immersed in the preservation fluid.” Also see [0054], noting an “immersion sensor to ensure the sleeve with any organ inside has been immersed in the preservation fluid.”  Also see Fig. 1 & 2 & [0056], noting the walled container that is filled with solution and the organ within the porous sleeve. Also see [0067], [0079], [0086], & [0096], noting shipping an organ inside a “container filled with UW solution.”); 
	
	• a telemetric monitor for monitoring the local environment of the organ ([0015], “temperature sensor and a vibration sensor”; [0019], “vibration sensor may be attached to the container”; [0021], “the vibration sensor may be attached to the container”).

Regarding the following limitation, 

• a user application tangibly stored on a nontransitory computer readable medium and comprising a user interface for transmitting data inputs comprising identifiers of the organ, tracker and telemetric monitor to a central software application tangibly stored on a nontransitory computer readable medium in network communication with a CPU,

Scalea, as stated above, discloses a gps tracker and telemetric monitor, and in [0025] & [0125], discloses wherein an organ identifier (“patient data indicating an electronic medical record for a transplant recipient of the anatomical organ”) is transmitted to a mobile device, along with “real time organ status and location” which are received at the mobile device via “a ground-based server,” which, as per [0128] - [0129], comprises “processor(s), software, and memory” such as “static memory (e.g., ROM, CD-ROM, etc.) for storing executable instructions.” To the extent to which Scalea does not appear to explicitly disclose transmitting identifiers of the organ, tracker and telemetric monitor to a server, Kadaba, in [0016] - [0017], [0019], & [0059] teaches transmitting identifiers of a container, product, and scanning location to a server. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “organ, tracker and telemetric monitor” of Scalea for the “container, product, and scanning location” of Kadaba. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Scalea further discloses “a user application tangibly stored on a nontransitory computer readable medium and comprising a user interface” in at least [0128] - [0130], noting a user interface on a mobile device running a software application. To the extent to which Scalea does not appear to explicitly disclose using the user interface for transmitting data inputs to the server, Bebout, in at least [0034] & [0040] teaches that a shipper, “via an interface,” can transmit multiple pieces of data to a “shipping management system” server. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interface for transmitting data as in Bebout in the system for transmitting data inputs comprising identifiers of the organ, tracker and telemetric monitor of Scalea / Kadaba with the motivation to provide “a user interface to view and search data in the model to get shipment status, to gain insight, and to take action on problematic shipments,” as evidenced by Bebout ([0028]).

Regarding the following limitation, 

• the central software application comprising instructions which when executed by the CPU cause the CPU to: store the data inputs in an application database,

Scalea, in [0076], discloses wherein databases are included on “hosts” (i.e., servers), which highly suggests, but does not appear to explicitly disclose storing the data inputs in an application database. However, Kadaba, in [0019] – [0020] & [0064], teaches that a server stores multiple types of data inputs in a database.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kadaba in the method of Scalea / Kadaba / Bebout “so that a relatively complete record of the product environment data 85 affecting the product 13 over time during shipment can be obtained and stored in the computer system 22,” as evidenced by Kadaba ([0048]).

Regarding the following limitation, 

	• establish network communications between the central software application and one or more software applications selected from the group consisting of a first web service application, a geolocation application in network communication with the tracker, a telemetric monitoring application in network communication with the tracker, a predictive ground traffic application, a flight tracking application in network communication with the tracker, a weather application and a second web service application, in each case over an API,

Scalea, in [0083], discloses wherein the central server software application can “auto-populate the “organ transplant monitoring system,” or OTMS, as an application (“app”) accessible on any standard internet-based device (e.g., mobile phone, computer, etc.),” which is interpreted as a first web service application. As per [0125], “the status and location of accepted organs would be accessible by merely opening an application (such as the OTMS) on the user's cell phone.” Therfore, Scalea discloses establishing network communications between the central software application and a first web service application, running on a mobile device which receives the streamed real-time organ tracking and monitoring data.

To the extent to which Scalea does not appear to explicitly disclose wherein the network communications are “over an application programming interface (API),” Neves, in [0169], teaches wherein “a Central Shipping Controller server… collects the sensor data, stores the sensor data, and provides access to the data (e.g., through APIs) to the organizations (or systems or servers thereof) having interest in the data.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the API of Neves in the method of Scalea / Kadaba so that “governments, citizens, service organizations, ports, municipalities, trucking centers, train yards, etc. may all develop a better understanding of the problems to be managed and/or the services to be provided,” as evidenced by Neves ([0169]).

Regarding the following limitation, 

	• update the application database with real-time information transmitted from each of the one or more software applications, wherein the real-time information is stored in relation to the data inputs, 

Scalea, in [0125], discloses that “real time organ status and location” updates are received and stored on a server. The real time updates are transmitted from the server to mobiles devices for display as per [0080], [0083], & [0090]. 

To the extent to which Scalea does not appear to explicitly disclose wherein the updated data is stored on a database with identifiers, Kadaba, in at least [0019], teaches wherein the server comprises “a database storage unit accessible by the server for storing product environment and tracking data in association with identification data.” Rationale to combine Kadaba persists. 

Regarding the following limitation, 

	• transmit the real-time information in relation to the data inputs to one or more authenticated users over the first web service, wherein the real-time information transmitted in relation to the data inputs enables at least one authenticated user to know the location of and environmental conditions surrounding the organ and reallocate the organ from a first transportation asset to a second transportation asset,

Scalea, in [0083], discloses transmitting the real-time sensor and location information associated with the organ to “an application (“app”) accessible on any standard internet-based device (e.g., mobile phone, computer, etc.).” Also see [0125], noting providing “real time organ status and location” to a stakeholder mobile phone from the server.

To the extent to which Scalea does not appear to explicitly disclose wherein the users are authenticated, Neves, in [0169], teaches providing “access to the data (e.g., through APIs) to the organizations (or systems or servers thereof) having interest in the data,” and that “such access may be restricted in accordance with the security needs of the organizations.” In other words, authenticated users such as “governments, citizens, service organizations, ports, municipalities, trucking centers, train yards, etc.” are provided access to the data. Rationale to combine Neves persists. (Examiner’s note: The limitation “wherein the real-time information transmitted in relation to the data inputs enables at least one authenticated user to know the location of and environmental conditions surrounding the organ and reallocate the organ from a first transportation asset to a second transportation asset” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

As per claim 16, Scalea / Kadaba / Neves / Bebout discloses the limitations of claim 14. Scalea further discloses wherein the container comprises:

	• a system compartment housing the telemetric monitor, an organ compartment containing the medium for preserving the organ, or a single compartment housing the telemetric monitor and containing the medium for preserving the organ ([0056], “The container is configured to hold preservation fluid… the container includes a lid configured to stay in place and prevent escape of the sleeve system 100 or sleeve 101 or preservation fluid during transport”).

As per claim 17, Scalea / Kadaba / Neves / Bebout discloses the limitations of claim 16. Scalea further discloses wherein:

	• the telemetric monitor comprises a motherboard (Fig. 3C & [0060], “circuit board s 325”), a transceiver ([0016], [0019] – [0020], [0040] – [0043], [0055], “electronics for powering or operating or receiving or transmitting data from the one or more sensors 110”), a power source ([0060] “battery”), and
	
	• an environmental sensor selected from the group consisting of pressure sensors, position sensors, vibration sensors, thermometers, impact sensors, light sensors, accelerometers, gyrometers or combinations thereof ([0015], “temperature sensor and a vibration sensor”; [0018], “temperature sensor”; [0019], “a vibration sensor”; [0021], “barometric pressure sensor”; [0060], “accelerometer”).

As per claim 18, Scalea / Kadaba / Neves / Bebout discloses the limitations of claim 17. Scalea further discloses wherein:

	• the transceiver is in network communication with the tracker ([0055] & [0082], gps tracker measures location during transportation and as per [0125], transmits real time location updates.).

As per claim 19, Scalea / Kadaba / Neves / Bebout discloses the limitations of claim 14. Scalea further discloses wherein the real-time information is selected from the group consisting of:

	• geolocation ([0125]), aerospace location, local weather, barometric pressure ([0021], [0070), organ position, vibrational force (Fig. 12A & [0040] FIGS. 12A-12B, [0019], [0067] – [0068]), temperature (Fig. 12B & [0040] FIGS. 12A-12B, [0016], [0023], [0060], [0074], [0080]), impact, light intensity, acceleration, organ orientation or combinations thereof.  

As per claim 20, Scalea / Kadaba / Neves / Bebout discloses the limitations of claim 14. Scalea further discloses wherein:

	• the first transportation asset is selected from the group consisting of automobiles, trains and manned aircraft (organ can be transported in “manned aircraft”), and the second transportation asset is a UAS ([0073], [0075], “transporting an anatomical organ 910 in a UAV”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scalea et al. (US 20210037813 A1), in view of Kadaba (US 20070095905 A1), in view of Neves et al. (US 20170086011 A1), in view of Bebout et al. (US 20190213538 A1), in view of Phillips et al. (US 10402774 B1).

As per claim 15, Scalea / Kadaba / Neves / Bebout discloses the limitations of claim 14. Regarding the following limitations, 

	• a shipment database in network communication with the central software application and CPU and a machine learning application tangibly stored on a nontransitory computer readable medium and comprising instructions which when executed by a processor cause the processor to synthesize an organ quality score from the data inputs and real-time information; wherein the real-time information is selected from the group consisting of barometric pressure, vibrational force, temperature, impact, light intensity, acceleration, or combinations thereof,

Scalea in view of Kadaba discloses wherein the central processor (i.e., server) stores the data inputs and real-time information in a database related to a shipped organ, and that applications are stored on a nontransitory computer readable medium, as explained in the above rejection of claim 1. Scalea further disclose wherein real-time temperature data is transmitted to the server database in at least claims 8, 23, & 25, [0016], [0022] – [0023], [0066], & [0077]. As per [0083] - [0084], [0092], & [0125], the sensor data is in real-time.  

To the extent to which Scalea does not appear to disclose wherein a machine learning application uses stored data to synthesize a validated organ quality score from the data inputs and real-time information, Phillips teaches this element. For example, see C. 1, L. 67 – C. 2, L. 4; C. 9, L. 31 – 38; and C. 10, L. 4 – 33, noting using a machine learning model to synthesize a shipped item quality score based on inputted real-time shipment sensor data. Also see C. 16, L. 4 – 23, noting that a server implements “intelligence platform 250.”). Philips further teaches:

	• wherein high barometric pressure, high vibrational force, high temperature, low temperature, high impact, high light intensity, high acceleration or combinations thereof reduce the validated organ quality score (See C. 10, L. 4 – 33, which teaches that, for a transported perishable item such as food, when the quality score is low based on a monitored temperature, the low score indicates that the item is less vulnerable to “spoiling, perishing, dying, and/or the like.” In other words, since it is old and well-known that a “low temperature” preserves perishable items such as food, this “low temperature” necessarily correlates with a low score.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machine learning application of Phillips in the method of Scalea / Kadaba / Neves / Bebout with the motivation to determine if a shipped live item is vulnerable to dying or becoming unhealthy due to conditions inside or outside the package, as evidenced by Phillips (C. 10, L. 5 – 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628